Citation Nr: 0944269	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
December 2005.  A statement of the case was issued in May 
2007, and a substantive appeal was received in June 2007.  
The Veteran appeared at a September 2009 hearing before the 
Board at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the issues before the Board is entitlement to service 
connection for bilateral hearing loss.  When the Veteran was 
afforded a hearing before the Board at the RO in September 
2009, he testified that within a year of being discharged 
from service, his hearing was tested by a private doctor who 
was part of the VA.  He could not recall, but the hearing 
test was conducted either at the Vancouver, Washington VA 
facility or the Portland, Oregon VA facility.  Although a 
considerable number of years have passed since the claimed 
hearing test, VA is still obligated to attempt to locate and 
obtain such records as part of VA's duty to assist the 
Veteran.  This is particularly so in view of the fact that it 
is a record in the custody of the federal government and is 
thus constructively part of the record on appeal.  
38 U.S.C.A. § 5103A(b).

The Veteran further testified that when he went to work for a 
civilian employer, he underwent a hearing test and 
significant hearing loss was found.  He reported that the 
testing occurred shortly after he left service with his 
private employer-Boise Cascade in St. Helens, Oregon.  
Again, since the Veteran has identified a possible source of 
pertinent evidence, VA must take steps to request any such 
records which may still be available. .  

Further, when the Veteran was afforded a VA examination in 
June 2005, the only in-service noise exposure that he 
reported was rifle fire during training.  However, in a 
statement received in June 2007, he reported serving in the 
transportation corps where he was constantly exposed to a 
high decibel noise.  He added that as a member of the Fort 
Richardson rifle team, he was spent hour after hour firing 
the M1 Garand and M1 Carbine.  In support of his claim, he 
submitted an internet article regarding noise levels of 
common Army equipment that was received in June 2007.  With 
new information regarding in-service noise exposure, the 
Board believes that a VA examination is appropriate given 
that the opinion of the VA examiner from the June 2005 VA 
examination was based on the reported lack of in-service 
noise exposure.  

The second issue before the Board is entitlement to service 
connection for acquired psychiatric disability, claimed as 
panic attacks and PTSD.  At the September 2009 hearing, the 
Veteran testified that he was in a gas tanker accident and 
witnessed the death of the driver.  The Board notes that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

November 1959 service treatment records show that the Veteran 
was involved in a motor vehicle accident that killed the 
driver.  The provisional diagnosis was anxiety.  October 2004 
to August 2005 private treatment records from 
David M. Bice altogether show panic attacks, mention PTSD, 
and show that 
Dr. Bice prescribed Xanax.  VA treatment records from March 
2005 to April 2007 show impressions of panic attacks.  The 
Board notes that when the Veteran was afforded a VA 
examination in June 2005, the VA examiner noted that the 
Veteran did not meet the DSM-IV criteria for a psychiatric 
disability.  He acknowledged that the Veteran had episodic 
panic attacks in the past, but that the Veteran denied that 
the panic attacks occurred more than once to twice a month.  
He added that the Veteran did not meet the DSM-IV criteria 
for PTSD since the Veteran persistently denied reexperiencing 
his traumatic event in service and persistently denied 
avoiding stimuli associated with the trauma.  It was 
additionally noted that the Veteran denied having a numbing 
of general responsiveness and persistent symptoms of 
increased arousal.  

The Board notes that since the June 2005 VA examination, the 
Veteran has reported increased panic attacks.  In support of 
his claim, he sent statements from his wife and friends who 
reported witnessing his panic attacks.  Altogether his wife's 
statements written in August 2005 and June 2007, the Veteran 
had been having panic attacks more often and all times of the 
day and night.  She said that they seemed to have been 
triggered by either thinking or dreaming of the 
aforementioned accident in service.  With the increase in 
occurrence of panic attacks, and a statement that reveals 
that the Veteran reexperienced his traumatic event since the 
last VA examination, the Board believes that an updated VA 
examination would be appropriate before it can proceed with 
appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that all available pertinent 
medical reports are obtained from the 
Vancouver, Washington and Portland, 
Oregon VA medical facilities beginning 
with treatment from 1961.    

2.  Appropriate action should be taken to 
request records of any hearing test 
conducted at his former place of 
employment-- Boise Cascade in St. Helens, 
Oregon, 

3.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the nature, extent and etiology 
of any currently manifested hearing loss.  
The Veteran's claims file must be 
provided to the examiner for review.  All 
appropriate audiological testing should 
be performed.

After examining the Veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
bilateral hearing loss is related to 
acoustic trauma during service.   

4.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
determine the diagnosis of any current 
acquired psychiatric disability.  The 
examination should be performed by a 
psychiatrist. The Veteran's claims file 
must be provided to the examiner for 
review.  All appropriate psychological 
testing should be performed.  The 
examiner should report all current 
psychiatric disabilities diagnosed on 
examination.  The examiner should 
specifically report whether or not the 
Veteran has PTSD.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current psychiatric 
disability is causally related to the 
Veteran's active duty service, to include 
the gas tanker accident. 

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
service connection issues on appeal.  The 
RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


